Citation Nr: 1024156	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from December 1976 to 
October 1989.  Thereafter, he joined the Army National Guard 
and served on active duty in support of Operation Enduring 
Freedom from March 2003 to April 2004.  He was discharged in 
April 2004 because of disability resuting from type II 
diabetes mellitus and degenerative joint disease of the left 
foot.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's appeal was initially before the Board in 
December 2009 at which time additional development was 
sought, to wit, a VHA medical expert opinion.  The requested 
medical opinion was received in January 2010 and forwarded to 
the Veteran in February 2010.  In April 2010, the Board 
received the Veteran's response, including new evidence 
submitted or identified by the Veteran in support of his 
claim.  On the Medical Opinion Response Form, the Veteran 
selected to have his case remanded to the Agency of Original 
Jurisdiction (AOJ) for review of this new evidence submitted.  
Thus, the Board has no choice but to remand the Veteran's 
claim.

Accordingly, the case is REMANDED for the following action:

1.	Contact the medical care provider the 
Veteran identified on VA Form 21-4142 
submitted in April 2010 and request the 
identified medical records.  All records 
received should be associated with the 
claims file.  If no records are available, 
a negative response should obtained.

2.	After completing any additional 
development required to comply with VA's 
duty to assist, the Veteran's claim should 
be readjudicated with consideration of all 
new evidence associated with the claims 
file since the last Supplemental Statement 
of the Case was issued in December 2006.  
If such action does not resolve the claim, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

